DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the front door” should be referred to in full as “the front door assembly.”  Appropriate correction is required.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under § 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a base or platform and a top or cover.  Claim 1 is on a product transfer enclosure such as an automated storage locker.  However, there is no mention of the structural limitations of the claimed enclosure other than the front and back door assemblies. Ideally, there should be some structure connecting the two assemblies together. Correction is required.
Additionally, claims 1-13 are rejected under § 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the front door assembly and the back door assembly.  Claim 1 for example does not recite any structure connecting the front and back door assemblies together.  Correction is required. Claims 2-13 are indefinite for depending from claim 1.
Similarly, claims 14-21 are rejected under § 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the plurality of product transfer enclosures and the plurality of modular accessories.  For example, claim 14 does not recite any relationship between the disposition of the enclosures relative to the modular accessories nor the sensors configured to monitor activity within the enclosures.  Moreover, it is unclear as recited how the elements might work together to begin managing product orders as stated in the claim preamble.  Correction is required. Claims 15-21 are indefinite for depending from claim 14.
Claims 22-25 are rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 22 is generally narrative and indefinite, failing to conform with current U.S. practice.  For example, claim 22 recites in part “using one or more sensors, detecting presence of a product within a product transfer enclosure” and “using the one or more sensors, detecting the product transfer enclosure is empty.”  As recited, the scope of subject matter in each of the method steps is unclear. Correction is required. Claims 23-25 are indefinite for depending from claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 11-13 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2016/0134930 to Swafford (Swafford).  In regards to claim 1, Swafford discloses a product transfer enclosure (2100), comprising: 
a back door assembly (see ¶ [0223] suggesting box-shelf display management system with a back door allowing for the insertion and removal of products); 
a front door assembly (2124) (see ¶ [0220-0223] describing a flip window door allowing for the insertion an removal of products in the box-shelf); 
an electronics module (2400) comprising: 
a communication chip (not shown) for enabling data communication over a network (see ¶ [0237] describing a means for sending and receiving data between the box-shelf controller and one or more sensors); 
a display screen (29301), coupled to the front door, for displaying dynamic messages based on the data communication (see ¶ [0283], [0285] providing a single continuous display along the front side of the box-shelf).

In regards to claim 3, Swafford further discloses that the display screen is configured to go dark, clear, or display an order status, a product transfer enclosure identifier, or a personalized message. See¶ [0287] (displaying personalized messages to users).

In regards to claim 5, Swafford further discloses that that the electronics module further comprises one or more sensors (1822) configured to sense presence of content placed within the product transfer enclosure. See ¶¶ [0047], [0202] (providing one or more sensors for detecting the insertion or removal of products).

In regards to claim 6, Swafford further discloses that the one or more sensors comprising one or more of a mechanical weight sensor, a capacitive sensor, an ultrasonic range sensor, an infrared (IR) range sensor, a break-beam sensor, or a LIDAR sensor. See ¶ [0202] (providing a capacitive sensor).

In regards to claim 11, Swafford further discloses that the front door assembly comprises a mechanism configured to open the front door assembly to provide a user with access to content within the product transfer enclosure. See ¶ [0221] (rotating the flip window door from a vertical to horizontal direction).

In regards to claim 12, Swafford further discloses that the mechanism is configurable with a keycode mechanism or a biometric recognition mechanism. See ¶¶ [0293], [0299] (providing a biometric scanner for accessing the box-shelf).

In regards to claim 13, Swafford further discloses, or suggests at minimum, that the back door assembly comprising a mechanism configured to open the back door assembly to provide an employee with access into the product transfer enclosure. See ¶ [0221] (rotating the flip window door from a vertical to horizontal direction); see also ¶ [0223] (suggesting box-shelf display management system with a back door allowing for the insertion and removal of products).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 9, are rejected under § 103 as being obvious over Swafford supra, as applied to claims 1, 5, 7, 7, in view of US Pub. No. 2015/0356664 to Mackler (Mackler).  For claim 2, Swafford in view of Serre discloses all limitations of the claimed invention but for a light source for illuminating an interior space of the product transfer enclosure.
Although Swafford in view of Serre does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Mackler teaches an order fulfillment system for pre-ordering and delivery of concession items wherein the electronics module further includes a light source for illuminating the top platform. See ¶ [0058] (using lights or other visual/audible cues to designate particular shelves when filling orders).
Thus, it would have been obvious to modify the display rack of Swafford in view of Serre with the light source of Mackler in order to designate which shelf an order being fulfilled should be picked or placed.

In regards to claim 7, Mackler further discloses that the enclosure further comprises a host processor (5) coupled to the communication chip, the display screen, and the one or more sensors (see ¶ [0055] for describing a system computer operably coupled to a display device and other components of the order fulfillment system), the host processor being programmed to respond to signals from the one or more sensors in response to the one or more sensors to detect presence of content placed within the product transfer enclosure (see ¶ [0058] for changing the color of a light on a shelf where an order is located so as to guide a user to that storage location when a customer is picking up his or her order) and to drive the display screen to display a name or an order number of a customer associated with an order for the content (see ¶ [0009] for displaying order data including order number and other order identification upon a customer’s request to retrieve to the order).

In regards to claim 8, Swafford teaches a merchandizing display system comprising a host processor (90) being programmed to sense that the content has been picked up and, in response, to communicate via the communication chip that the product transfer enclosure is empty and ready for another order. See ¶ [0118] (determining whether a shelf is empty and if so taking appropriate action to restock the shelf based on the product type and availability of substitute goods).

In regards to claim 9, Mackler further discloses that host processor is further programmed to drive the display screen to display, an order status, a shelf identifier, or a personalized message. See ¶ [0009] (displaying storage location data and order status based on order data).


Claim 10 is rejected under § 103 as being obvious over Swafford supra, as applied to claim 1, in view of US Pub. No. 2017/0109115 to Fan et al. (Fan).  For claim 11, Swafford discloses all limitations of the claimed invention but for the display screen comprising a rear projection module arranged to project onto a diffuser layer.
Although Serre does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Fan teaches a multi-display projection box comprising a display screen comprising a rear projection module arranged to project onto a diffuser layer. See ¶¶ [0002], [0007] (providing a rear projection information display incorporated into a retail shelving unit for displaying pricing and other product information relating to products placed on the shelf).
Thus, it would have been obvious to modify the box-shelf of Swafford with the rear projection module of Fan in order to provide dynamic pricing information of various items located on the shelves. ¶ [0004-0006].


Claims 14-16, 18, 20, and 21 are rejected under § 103 as being obvious over Swafford supra, in view of US Pub. No. 2008/0046345 to Serre and US Pub. No. 2016/0252390 to Batsikouras (Batsikouras).  In regards to claim 14, Swafford discloses a system for managing product orders, comprising: 
a plurality of product transfer enclosures (Figs. 21A-B depicting box-shelves 2100), wherein each of the plurality of intelligent shelves comprises:
a base electronics module (29300) configured to showcase a product to a designated recipient, the base electronics module comprising a display screen (29301) coupled to the front door assembly (see Fig. 29; see also ¶¶ [0283], [0285] for providing a single continuous display along the front side of the shelf);
a front door assembly (2124) (see ¶ [0220-0223] describing a flip window door allowing for the insertion an removal of products in the box-shelf); and
 a back door assembly (see ¶ [0223] suggesting box-shelf display management system with a back door allowing for the insertion and removal of products);
Although Swafford does not explicitly disclose one or more proximity sensors and a data interface as recited, such features are found in the prior art.  In fact, Serre teaches an intelligent display rack comprising a plurality of modular accessories comprising: 
a data interface (4) for providing data connections to the base electronic modules of the plurality of product transfer enclosures (see ¶ [0019] for providing RFID tags for all customers and all products located on the shelves so as to allow the control circuit of the display rack to readily identify customers and each one of the products); and
one or more sensors (9) configured to monitor presence of products within the plurality of product transfer enclosures (see ¶ [0019] for providing three transmit/receive antennas, each antenna adapted to read RFID tags of all products located on its corresponding shelf). 
Furthermore, although Swafford in view of Serre does not explicitly disclose a power interface as recited in the claim, such a feature is found in the prior art.  In fact, Batsikouras teaches a multi-function smart scale system for managing items by analyzing and providing useful feedback to a user via a display device (¶¶ [0003], [0026]), said system comprising a power interface (112) for providing power connections to the base electronic modules of the plurality of product transfer enclosures. See ¶ [0025] (providing a battery compartment for receiving one or more batteries to provide power to the scale).
Thus, it would have been obvious to modify Swafford in view of Serre with power interface of Batsikouras in order to power the modular accessories of the display rack. ¶ [0026].

In regards to claim 15, Swafford further discloses that the display screen associated with each of the base electronics modules being configured to display dynamic messages based on at least the monitoring. See ¶¶ [0274], [0283] (displaying messages based on products removed from a shelf).

In regards to claim 16, Serre further discloses, or suggests at minimum, the display screen associated with each of the base electronics modules being configured to display a first message when the one or more sensors detect that the respective product transfer enclosure is empty. See ¶ [0034] (displaying multimedia content corresponding to a product which has been emptied from a shelf on the display rack).

In regards to claim 18, Swafford further discloses that the display screens associated with the plurality of base electronics modules being configured to display multimedia content in a coordinated fashion. See Abstract (apportioning streaming video among displays, such that each display simultaneously outputs a different portion of the streaming video).

In regards to claim 20, Swafford further discloses that the one or more sensors comprise one or more of a mechanical weight sensor, a capacitive sensor, an ultrasonic range sensor, an infrared (IR) range sensor, a break-beam sensor, or a LIDAR sensor. See ¶ [0202] (providing a capacitive sensor).

In regards to claim 21, Swafford further discloses, or suggests, that the plurality of product transfer enclosure are paired with an order status display board configured as a functional screen. See Fig. 37 (showing a functional screen with product order status information on the product transfer enclosures).


Claims 17 and 19 are rejected under § 103 as being obvious over Swafford in view of Serre and Batsikouras, supra, as applied to claims 15 and 14, and further in view of Mackler, supra.  For claim 17, Swafford in view of Serre and Batsikouras discloses all limitations of the claimed invention but for displaying a second message when the respective product transfer enclosure is assigned to a particular order.
Although Swafford in view of Serre and Batsikouras does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Mackler teaches an order fulfillment system for pre-ordering and delivery of concession items, said system comprising a display screen configured to display a second message when the respective product transfer enclosure is assigned to a particular order. See ¶ [0009] (displaying data indicative of the storage location where the order is stored and then removes the order from the list of open orders indicating that the order has been delivered to the assigned shelf).
Thus, it would have been obvious to modify Swafford in view of Serre and Batsikouras with the display feature of Mackler in order to track and monitor customer orders in different stages of order fulfillment.

In regards to claim 19, Mackler further discloses that each of the base electronics modules comprises a light source for illuminating an interior space of the product transfer enclosure. See ¶ [0058] (using lights or other visual/audible cues to designate particular shelves when filling orders).

Allowable Subject Matter
Claims 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 22 is on a method for managing product orders through the use of an intelligent product display box and recites a combination of steps which are not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655